I do not agree with the finding of the majority that the trial court's exclusion of proffered evidence of a later addition of "no fever" to the chart of the decedent constituted an abuse of discretion and, therefore, reversible error.
Evid.R. 401 defines relevant evidence as follows:
"Relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."
Evid.R. 608(B) prohibits extrinsic evidence of specific instances of a witness's conduct when it is offered for the sole purpose of attacking the witness's *Page 355 
character for truthfulness, unless such evidence is otherwise directly relevant to the issue in dispute. The underlying issue in dispute in this case is whether the appellee breached the acceptable standard of care in regard to the decedent. The undisputed testimony is that the decedent's temperature was not taken by the appellee or his staff during the office visit. Chung does not allege in his testimony that the chart entry is the result of any objective finding on his part. Therefore, the presence of the entry "no fever" is of no probative value. The trial court properly concluded that the proffered evidence was offered only to attack the doctor's character for truthfulness and was not relevant to the ultimate issue of the adequacy of care provided to the decedent. Accordingly, the evidence was prohibited by Evid.R. 608(B).
Additionally, Evid. Rule 403 provides as follows:
"(A) Exclusion Mandatory. Although relevant, evidence is not admissible if its probative value is substantially outweighed by the danger of unfair prejudice, of confusion of the issues, or of misleading the jury.
"(B) Exclusion Discretionary. Although relevant, evidence may be excluded if its probative value is substantially outweighed by considerations of undue delay, or needless presentation of cumulative evidence."
The probative value, if any, of the evidence that is the subject of the assignment of error is substantially outweighed by the danger of unfair prejudice. Also, the potential for confusion of the issues or of misleading the jury is great. Any alleged probative value that would result from the introduction of the evidence is substantially outweighed by considerations of undue delay and needless presentation of cumulative evidence.
Accordingly, I do not find that the trial court's exclusion of the proffered evidence constituted an abuse of discretion, and I would affirm the trial court in this matter. *Page 356